Citation Nr: 1529995	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for juvenile myoclonic epilepsy.

2.  Entitlement to special monthly pension (SMP).

(The matters of entitlement to service connection for bilateral pes planus and education benefits will be decided in separate Board decisions.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had Reserve service from October 1989 to October 1997, with verified active duty for training (ADUTRA) from May 14 to July 13, 1990, and from May 15 to July 4, 1991, and active duty from June 12 to August 16, 2001.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for juvenile myoclonic epilepsy.  A March 2010 RO decision denied entitlement to special monthly pension.

In December 2011 and September 2012, the Board remanded the Veteran's claim for service connection for juvenile myoclonic epilepsy to the Agency of Original Jurisdiction (AOJ) in Washington, D.C., for further development.  

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted at the Board's main office in Washington, D.C.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to SMP is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's pre-existing epilepsy disorder did not increase in severity during active service.


CONCLUSION OF LAW

Criteria for service connection for juvenile myoclonic epilepsy have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102 , 3.159, 3.303, 3.304, 3.306, (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a June 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 51039(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In March and June 2006 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic file does not reveal any additional evidence relevant to the claim on appeal for service connection for epilepsy that was not considered by the AOJ.

In December 2011, the Board remanded the Veteran's claim, in part, to obtain records considered by the Social Security Administration (SSA) in its award of disability benefits and to afford her a VA examination.  There was substantial compliance with the Board's remand, as her SSA records were obtained and she was scheduled for a VA examination in February 2012.  The Board found the medical opinion to be inadequate to the extent that the examiner had not responded to the specific questions posed in the Board's remand.  Specifically, the examiner did not state if there was clear and unmistakable evidence that the disability pre-existed service and was not aggravated.  The examiner also did not recognize that a period of service in 2001 was certified as active duty, rather than Reserve service.  

In September 2012, the Board remanded the Veteran's claim to obtain a new VA opinion.  There was substantial compliance with the Board's remand as a new VA opinion was obtained in May 2013.

The February 2012 VA examination report with the May 2013 medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, including the Veteran's reports, and provided clinical findings and diagnoses, and offered an etiology opinion with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014).  The 2013 VA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

The United States Court of Appeals for Veterans Claims (court or veterans court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA's duties to notify and assist the Veteran in substantiating her claim have, accordingly, been met.

II. Factual Background and Analysis

Contentions

The Veteran contends that her active duty service either caused her juvenile myoclonic epilepsy or aggravated the disease.  In written statements and oral testimony, she denies having any epileptic symptoms prior to entering military service.  In an October 2012 statement, the Veteran stated that her epilepsy was not inherited as none of her family members had the disorder.

During her November 2014 Board hearing, the Veteran testified to having her first epileptic event during the summer of 1990, after basic training.  See Board hearing transcript at page 27.  Doctors did not identify her problem and, initially, thought that it was a nervous reaction.  Id.  She explained that it was for this reason that she checked yes to having nervous trouble and no to having epilepsy on a May 22, 1993 Report of Medical History.  Id. at 28.  She explained that her first epileptic event occurred in August 1990, shortly after boot camp ended in July 1990.  Id. at 29.  The Veteran continued to experience episodes that worsened and juvenile myoclonic epilepsy was diagnosed in 2005.  Id. at 27 and 30.  




Laws and Regulations

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

To establish service connection, evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including epilepsy, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096 ).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

However, the analysis is different with regard to active duty for training and inactive duty for training.  

First, to be eligible for the presumption of soundness, it must first be shown that the appellant is a veteran, as defined for VA purposes.

Second, 38 U.S.C. § 1111 provides that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  The Court has found that the plain language of the statute requires that there be an examination prior to entry into the period of service on which the claim is based, such as the period of active duty for training.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

Additionally, with respect to a claim for aggravation of a preexisting condition during active duty for training, however, because the "active military, naval, or air service" that, under section 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C. § 101(24)(B)), it is clear that the application of section 101(24)(B) requires direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.6 See 38 U.S.C. § 101(24)(B).  Because the phrase "active military, naval, or air service" has a distinct meaning with respect to claims based on periods of active duty for training that requires evidence that a preexisting condition was aggravated "in [the] line of duty" (that is, caused by the period of active duty for training), we hold that, where a claim is based on a period of active duty for training, the presumption of aggravation under § 1153 is not applicable.  See Smith, supra.

Facts and Analysis

As noted, it must first be determined whether the appellant is a "veteran" for purposes of the application of the presumption of soundness.  Here, at the time the appellant joined the reserves, she had never served on active duty.  She had likewise never been disabled by a disease or injury arising during either active duty for training or inactive duty for training.  As such, in 1990, the appellant was not considered to be a "veteran" for VA purposes.  As such, as of May 14, 1990, the appellant was not entitled to the presumption of soundness.  Additionally, there is no indication that she was given a physical examination prior to this service.  As such, the presumption of soundness does not apply to the Veteran's period of reserve service in 1990.

What this means is that the appellant must prove both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.

When examined for enlistment into the reserves in May 1989, a neurological abnormality was not noted and the Veteran was found qualified for enlistment.  However, this examination was nearly a year removed from the appellant's active duty for training in May 1990, and is therefore not considered to have warranted the assignment of the presumption of soundness. 

Service treatment records do not discuss complaints or diagnosis of, or treatment for, juvenile myoclonic epilepsy.  On a Report of Medical History completed by the Veteran on May 22, 1993, she checked no to having epilepsy or fits and yes to having nervous trouble.  The examiner noted that the Veteran became nervous when she tried to concentrate (infrequent) and never required medications.  On examination at that time, a neurological abnormality was not noted.  January 30, 1997, and May 24, 2001 medical history reports similarly show that the Veteran denied having epilepsy or seizures.  Service examination reports completed in May 1993 and May 2001 do not note a neurological abnormality.

Private treatment records from J.C.D., M.D., director of the Epilepsy Institute of North Carolina, dated from July 2005 to June 2006, indicate that, when first seen in July 2005, the Veteran reported that she began having epilepsy symptoms in 1989, prior to her active duty service.  Dr. J.C.D. believed that the Veteran had juvenile myoclonic epilepsy.

SSA records show that, in July 2009, the Veteran was found unable to work primarily due to epilepsy.  She has been considered totally disabled since December 2008.

An April 2010 VA outpatient neurology clinic record indicates that numerous epileptic events were captured during a period of prolonged inpatient recording.  The history and events captured on prolonged inpatient recording were consistent with ictal phenomenon/seizure disorder and, specifically, based on the Veteran's individual clinical history, could be consistent with an atypical presentation of juvenile myoclonic epilepsy.

During a December 2010 VA examination regarding aid and attendance, the Veteran reported that her epilepsy episodes began in May or June 1990.  She noticed symptoms when doing meticulous work and her hands jerked that later progressed to body jerks.  She was placed on a profile and told she had a nervous reaction.  The epilepsy was diagnosed in 2005.

A February 2011 statement from the Veteran's treating VA nurse practitioner suggests that emotional or physical stress can aggravate seizures.

Internet articles submitted by the Veteran are to the effect that the cause of juvenile myoclonic epilepsy was unknown and that it was an inherited disorder.  

In a January 2012 signed statement, Dr. J.C.D. noted her evaluation of the Veteran on July 22, 2005.  The physician's records indicated that the Veteran said that in 1989 she was having myoclonic jerks.  Dr. J.C.D. observed that, on December 30, 2011, she received a letter from the Veteran stating that she did not have these symptoms until 1990.

In February 2012, the Veteran underwent VA examination.  The Veteran gave a history of onset of epilepsy in 1989.  The examiner opined that the Veteran's epilepsy was not due to military service, per Dr. J.C.D.'s record that the Veteran noticed jerking in 1989, prior to her first period of active duty for training.  The examiner noted that the Veteran denied a history of seizures during the May 1993 service examination and that the symptoms were not diagnosed until several years later.  

The examiner observed that the Veteran argued that her seizures must be due to service since she never had them prior to military service.  The examiner did not state if there was clear and unmistakable evidence that the disability pre-existed service and was not aggravated.  The examiner also did not recognize that the period of service in 2001 was certified as active duty, rather than Reserve service.

In a May 2013 addendum, the examiner stated that there was clear and unmistakable evidence that the Veteran's condition pre-existed entrance into active duty in 2001 and pre-existed her periods of ADUTRA in 1990 and 1991.  The examiner explained that the Veteran's condition was genetic.  Therefore, it preexisted service.  The examiner opined that the condition was not aggravated during periods of service nor was it aggravated beyond its natural progression.  The examiner reiterated that the condition was genetic.  

As to the question of whether the Veteran's disorder had its onset in service or was otherwise the result of a disease or injury, the examiner opined "[n]o", and noted that the condition was genetic.  The examiner commented that, while the Veteran stated that she first noted symptoms in 1990 or 1991, the fact that she reported first having symptoms during service does not support casuality or aggravation.

In this case, although the Veteran's clinical entrance examination was negative for any findings of neurological abnormalities, in May 2013, the VA examiner definitely concluded that the Veteran clearly and unmistakably had a preexisting epilepsy disorder.  Thus, the Board finds that the presumption of soundness is not for application with regard to her time on active duty in the summer of 2001.  38 U.S.C.A. §§ 1111, 1137; see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Although the Veteran now asserts that she had no epilepsy problems prior to service, her assertion is clearly outweighed by the fact that epilepsy was affirmatively identified by the VA examiner as a genetic disorder that existed prior to her enlistment into military service. 

Service connection would still be possible for juvenile myoclonic epilepsy on the basis of aggravation.  38 U.S.C.A. §§ 1110 and 1131.  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Moreover, it is incumbent on the appellant to prove both worsening during the period of active duty for training and that the active duty for training caused the worsening.

The service treatment records show that the Veteran was not seen for complaints related to her epilepsy disorder, and epilepsy was not identified in any service treatment record.  The Veteran would not be competent to diagnose her symptoms as juvenile myoclonic epilepsy. 

More significantly, in May 2013, the VA examiner opined that the Veteran's juvenile myoclonic epilepsy pre-existed service and was not aggravated during periods of service nor was it aggravated beyond its natural progression.

There is no competent and credible lay or medical opinion or evidence to refute the May 2013 VA examiner's opinion.  

A VA nurse practitioner, in February 2011, provided an opinion that was both equivocal and speculative, merely suggesting that emotional and physical stress can aggravate seizures.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (to the effect that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence); see also, 38 C.F.R. § 3.102 (2014) (service connection may not be predicated on a resort to speculation or remote possibility).  Moreover, service connection would require permanent aggravation beyond the natural progression of the disability. 

The Internet articles submitted by the Veteran indicate that the cause of juvenile myoclonic epilepsy was unknown and that it was an inherited disorder.  The Board notes that these documents contain no specific findings pertaining to this Veteran's manifestation of juvenile myoclonic epilepsy.  

The court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the medical literature submitted by the Veteran was not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that her preexisting juvenile myoclonic epilepsy clearly and unmistakably existed prior to service and was not aggravated by military service.  Here, the only probative medical opinion of record is against the Veteran's claim.  Therefore, while the Board has considered the medical literature, it is not sufficient to outweigh the opinion of the February 2012 VA examiner.

Hence, there is not competent and credible evidence of epilepsy in service after the entrance examination.  It follows that there is no evidence that the disability increased in severity during service.  

In summation, to the extent that the Veteran believes that her epilepsy began during a period of active duty for training such as in 1990, the evidence does not actually show any incidents while on active duty for training, but rather shows incidents after active duty for training.  Again, presumptions of service connection are not applicable to reserve service.  As such, the mere manifestation of a disease within a year of active duty for training does not mandate service connection.  The Veteran has stated that she did not know what the manifestations were at the time, and for that reason associated them with anxiety.  Likewise, the Veteran's epilepsy clearly onset prior to active duty in 2001, and there has not been a showing that it was aggravated therein.

Accordingly, the evidence is against the grant of service connection for juvenile myoclonic epilepsy.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for juvenile myoclonic epilepsy is denied.




REMAND

The March 2010 RO decision denied entitlement to special monthly pension.  In an April 2010 statement, the Veteran stated that she was "disputing/appealing the decision you made denying me for pension/special monthly pension".  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to special monthly pension.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


